Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 1 of 9 PAGEID #: 889




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHNLANDER JACKSON-FORBES,
                                                 Case No. 2:18-cv-1544
               Plaintiff,                        JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Elizabeth Preston Deavers
       v.

STATE OF OHIO INDUSTRIAL
COMMISSION,

               Defendant.
                                   OPINION AND ORDER

       The matter before the Court is Defendant State of Ohio Industrial Commission’s (“Ohio

Industrial Commission” or “Defendant”) motion for summary judgment. (ECF No. 50). Plaintiff

Johnlander Jackson-Forbes (“Plaintiff” or “Jackson-Forbes”) responded, (ECF No. 55), to which

Defendant replied (ECF No. 56). For the reasons that follow, the Court GRANTS Defendant’s

motion.

                                               I.

       Up until the events giving rise to this lawsuit, Plaintiff had a successful career with the

Ohio Industrial Commission as an attorney. (Jackson-Forbes Dep. at 14, ECF No. 44, PageID 154).

She began as the Southwest Regional Manager, and then became the Manager of Legal Services.

(Id. at 14,17, PageID 154, 157).

       As the Manager of Legal Services, Plaintiff oversaw Rachel Black. (See McLendon Dep.

at 11, ECF No. 54). The two had “problems” with each other. (Id. at 12). In October 2013, Black

became the Chief Legal Counsel of the Ohio Industrial Commission. (Compl. at ¶ 34, ECF No. 1;

admitted in Answer at ¶ 34, ECF No. 8). As Chief Legal Counsel, Black was Plaintiff’s boss,

which caused the issues and problems between them to snowball. (McLendon Dep. at 12). In
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 2 of 9 PAGEID #: 890




August 2014, Plaintiff filed a race-based discrimination complaint with the Ohio Department of

Administrative Services, and a charge with the Ohio Civil Rights Commission. No probable cause

was found. (Compl. at ¶ 56; admitted in relevant part in Answer at ¶ 56).

       Around May 2015, the Chief of the Employment Law Section of the Ohio Attorney

General’s Office (“Chief”) emailed Black and the Ohio Industrial Commission’s Executive

Director, Tim Adams. (Black Dep. at 23, ECF No. 45; May Email, ECF No. 45-1, PageID 514).

The email expressed the Chief’s concern that Plaintiff had improperly appeared and represented

her husband before the State Personnel Board of Review, and that she may have misused state time

and equipment. (May Email at PageID 514).

       An investigation followed, it revealed that Plaintiff had committed ethical violations. (Def.

Ex. V, ECF No. 50-3, PageID 694–95). On September 3, 2015, Defendant provided Plaintiff with

notice that a pre-disciplinary hearing would be held in the coming days to determine the discipline

for Plaintiff’s alleged (1) violation of Ohio Administrative Code 4121-15 or Ohio Revised Code

102 Code of Ethics, (2) interference with, failure to cooperate with, or provision of false

information in conjunction with an official investigation, and (3) unauthorized/personal use of

state equipment and resources. (Def. Ex. E, ECF No. 44-1, PageID 338).

       Shortly before the hearing, Plaintiff reached out to the Ohio Civil Rights Commission.

(Email, ECF No. 55-5; see also Jackson-Forbes Dep. at 65). The Ohio Civil Rights Commission

followed up with an email to Plaintiff’s work address, recapping the conversation. (Email, ECF

No. 55-5). Defendant learned about this email at some point, as Defendant turned over the email

during discovery. (See id.).

       The hearing occurred, and the meeting officer found Plaintiff to have committed the alleged

violations, recommending discipline. (Def. Ex. I, ECF No. 50-1, PageID 581–82). Thomas




                                                 2
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 3 of 9 PAGEID #: 891




Bainbridge, Chairperson for Defendant, was in charge of Plaintiff’s discipline and decided to

terminate Plaintiff’s employment. (Bainbridge Dec. at ¶¶ 2, 5, ECF No. 50-1, PageID 569–70).

But, in leu of termination, he decided to offer Plaintiff a Last Chance Agreement. (Id. at ¶ 6). The

Last Chance Agreement contained, among other things, an agreement not to file charges with the

Equal Employment Opportunity Commission. (Pl. Ex. 4, ECF No. 55-4, PageID 879).

       On October 2, 2015, Defendant presented Plaintiff with the Last Chance Agreement;

Plaintiff objected to the EEOC waiver and did not sign. (Jackson-Forbes Dep. at 69, ECF No. 44,

PageID 209). Plaintiff then spoke with Defendant’s EEO Director, who provided Defendant’s HR

Director with case-law on the invalidity of such a waiver. (McLendon Dep. at 25, ECF No. 54,

PageID 839), The language of the Last Chance Agreement did not change, Plaintiff refused to

sign, and Plaintiff was terminated. (See Last Chance Agreement, ECF No. 55-4); Bainbridge Dec.

at ¶ 6, ECF No. 50-1, PageID 570; Def. Ex. D, ECF No. 50-1, PageID 572–73).

       Plaintiff pursued a charge with the EEOC; the EEOC closed its investigation on November

16, 2018 and issued Plaintiff a right to sue letter. (Def. Ex. T, ECF No. 44-1, PageID 446). On

November 29, 2018, Plaintiff filed suit against Defendant in this Court. (ECF No. 1). Plaintiff

claims Defendant discriminated against her because of race and retaliated against her, in violation

of Title VII of the Civil Rights Act of 1964 as well as parallel Ohio law. (Id. at 11–12). Defendant

now moves for summary judgment, and Defendant’s motion is ripe for review.




                                                 3
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 4 of 9 PAGEID #: 892




                                                 II.

       Summary judgment is appropriate “if the movant shows that there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The Court may therefore grant a motion for summary judgment if the nonmoving party who has

the burden of proof at trial fails to make a showing sufficient to establish the existence of an

element that is essential to that party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion and identifying those portions” of the record which

demonstrate “the absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323. The

burden then shifts to the nonmoving party who “must set forth specific facts showing that there is

a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed.

R. Civ. P. 56(e)). “The evidence of the nonmovant is to be believed, and all justifiable inferences

are to be drawn in his favor.” Id. at 255 (citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158–

59 (1970)). A genuine issue of material fact exists “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. at 248; see also Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (The requirement that a dispute be “genuine”

means that there must be more than “some metaphysical doubt as to the material facts.”).

Consequently, the central issue is “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.” Hamad v. Woodcrest Condo. Ass’n., 328 F.3d 224, 234–35 (6th Cir. 2003) (quoting

Anderson, 477 U.S. at 251–52).




                                                 4
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 5 of 9 PAGEID #: 893




                                                  III. 1

    A. Discrimination

        As an initial matter, Defendant moves for summary judgment on Plaintiff’s race-based

discrimination claim. (Mot. at 11–17, ECF No. 50). Plaintiff does not respond with any evidence

to support that claim, nor does Plaintiff make an argument. Accordingly, Defendant is entitled to

summary judgment on Defendant’s race-based discrimination claim. With that, the Court turns to

Plaintiff’s retaliation claim.

    B. Retaliation

        1. Direct Evidence

        A plaintiff can establish a claim of retaliation using either direct or indirect evidence. See

Rowan v. Lockheed Martin Energy Sys. Inc., 360 F.3d 544, 547–48 (6th Cir. 2004). “Direct

evidence is evidence that proves the existence of a fact without requiring any inference.” Id. at

548.

        Plaintiff argues that the Last Chance Agreement is direct evidence of retaliation. (Pl. Resp.

at 7, ECF No. 55). In support, Plaintiff cites to Seventh Circuit precedent, EEOC v. Board of

Governors of State Colleges & Universities, 957 F.2d 424 (7th Cir. 1992). In Board of Governors,

the Seventh Circuit found that a collective bargaining agreement violated the ADEA as retaliatory,

where it allowed for adverse employment action based on participation in a protected activity, and

where such actions took place. See id. at 425–26, 431. Plaintiff submits that the Last Chance

Agreement that Defendant offered to her is retaliatory because it targets her right to engage in a




1
 The same analysis generally applies to Plaintiff’s claims under Title VII and Ohio law. Staunch v. Cont’l
Airlines, Inc., 511 F.3d 625, 631 (6th Cir. 2008); Plumbers & Steamfitters Joint Apprenticeship Comm. v.
Ohio Civil Rights Comm’n, 66 Ohio St. 2d 192, 196, 421 N.E.2d 128, 131 (Ohio 1981). Accordingly, the
analysis herein applies the same to Plaintiff’s claims under Ohio law.


                                                    5
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 6 of 9 PAGEID #: 894




protected activity, and because she would be terminated if she (1) did not sign the agreement, or

(2) signed the agreement then pursued an EEOC charge. (Pl. Resp. at 9, ECF No. 55).

        The Sixth Circuit considered the precedential value of Board of Governors and found it

uncompelling. EEOC v. SunDance Rehabilitation Corp., 466 F.3d 490, 498 (6th Cir. 2006). In

SunDance, a corporation’s separation agreement conditioned severance pay on the promise to not

file charges with the EEOC, but there were no allegations of enforcement. See id. at 597–98. The

SunDance court found that the separation agreement did not amount to facial retaliation. Id. In so

finding, the court reasoned that Board of Governors was unpersuasive as there the defendant took

an adverse employment action against an employee who actually pursued a charge with the EEOC.

Id. at 498.

        Neither SunDance nor Board of Governors is directly on point. Board of Governors would

be on point if Plaintiff had signed the Last Chance Agreement, then pursued a charge with the

EEOC, and been terminated as a result. See Board of Governors, 957 F.2d at 425–26. SunDance

would be on point if Plaintiff signed the agreement and nothing else happened. See SunDance, 466

F.3d at 497–98. Neither of those scenarios has occurred in this case. Here, there is a plaintiff who

allegedly violated several of her employer’s policies, an unsigned Last Chance Agreement that

disclaims bringing EEOC charges, and a defendant who terminated Plaintiff for violating these

policies after Plaintiff declined to sign the Last Chance Agreement.

        While a juror could view this as evidence of retaliation, it is not direct evidence of

retaliation. It is instead, circumstantial. As such, while relevant to the inquiry under McDonnell

Douglas, it is not sufficient for Plaintiff to establish her case on its own, without application of the

McDonnell Douglas test.




                                                   6
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 7 of 9 PAGEID #: 895




       2. Indirect Evidence

       Absent direct evidence, the common course for proving retaliation is to use indirect

evidence and apply the McDonnell Douglas test. E.g., Laster v. City of Kalamazoo, 746 F.3d 714,

730 (6th Cir. 2014). First, Plaintiff must make a prima facie case by showing that (1) Plaintiff

engaged in a protected activity, (2) Defendant knew of Plaintiff’s engagement in the protected

activity, (3) Defendant took an adverse employment action against Plaintiff, and (4) there is a

causal connection between Plaintiff’s engagement in the protected activity and Defendant’s

adverse action. Id. Second, if Plaintiff has established a prima facie case, the burden shifts to

Defendant to articulate a legitimate, nondiscriminatory reason for its actions. Id. Third, if

Defendant proffers such a reason, the burden shifts back to Plaintiff to show that Defendant’s

proffered reason is pretext for discrimination. Id.

       Plaintiff submits that she engaged in three protected activities: (1) her 2014 charge with

the Ohio Civil Rights Commission, (2) her 2015 inquiry with the Ohio Civil Rights Commission,

and (3) her opposition to the language of the Last Chance Agreement. (Pl. Mot. at 10–11, ECF No.

55). Plaintiff submits that Defendant knew of these activities, and that it terminated her

employment because of them. (Id. at 11–17).

       The Court will assume arguendo that Plaintiff has established a prima facie case, because

Defendant has proffered a legitimate nondiscriminatory reason for its actions and Plaintiff has not

argued pretext. Defendant proffers that it terminated Plaintiff for violating three policies. Namely,

Plaintiff allegedly (1) violated Ohio Administrative Code 4121-15 or Ohio Revised Code 102 Code

of Ethics, (2) interfered with, failed to cooperate with, or provided false information in conjunction

with an official investigation, and (3) used state equipment and resources without authorization for

personal use. (Def. Ex. E, ECF No. 44-1, PageID 338). Plaintiff responds as follows:




                                                  7
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 8 of 9 PAGEID #: 896




“[Defendant’s] articulated non-retaliatory reason is that Plaintiff was terminated because of her

refusal to sign the [Last Chance Agreement]. Because the [Last Chance Agreement] is unlawful,

it may not constitute a legitimate, non-retaliatory reason for [Defendant’s] actions.” (Pl. Resp. at

17, ECF No. 55). The trouble with Plaintiff’s response is two-fold. First, that was not Defendant’s

proffered reason. (See Pl. Mot. at 13–15, 18, ECF No. 50). Second, the violation of the three

policies, which is Defendant’s proffered reason, can be a legitimate, nondiscriminatory ground for

termination. Plaintiff has not argued that the violation of those policies cannot be a legitimate,

nondiscriminatory reason to terminate employment, and Defendant has carried its burden in this

regard.

          The burden thus shifts back to Plaintiff to present some evidence that Defendant’s proffered

reason was pretextual. However, Plaintiff presents no such evidence. Indeed, Plaintiff expressly

declined to argue pretext. (Pl. Resp. at 17, ECF No. 55) (“Because [Defendant] has failed to meet

its burden of articulating a legitimate, non-retaliatory reason for the adverse employment action,

the pretext inquiry is inapplicable.”).

          Accordingly, Plaintiff has not presented an argument or evidence of pretext, which is

necessary to establish a claim of retaliation under the McDonnell Douglas test. Thus, Plaintiff

cannot satisfy the McDonnell Douglas test. And, as this Court has already concluded that

Plaintiff’s retaliation claim is not supported by direct evidence, Plaintiff has no remaining routes

to establish her claim. Defendant is entitled to summary judgment.




                                                   8
Case: 2:18-cv-01544-EAS-EPD Doc #: 58 Filed: 09/21/21 Page: 9 of 9 PAGEID #: 897




                                               V.

       For the reasons stated above, the Court GRANTS Defendant’s motion for summary

judgment. (ECF No. 50). The Clerk is directed to close this case.

       IT IS SO ORDERED.

9/21/2021                                           s/Edmund A. Sargus, Jr.
DATED                                               EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                9
